Exhibit 10

 

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

Chief Executive Officer

 

This Annual Incentive Award Notification (“Notification”) is granted on
March 31, 2008, by Boise Cascade, L.L.C. (“Boise”) to William Thomas Stephens
(“Awardee” or “you”) pursuant to the Boise Incentive and Performance Plan (the
“Plan”) and pursuant to the following terms:

 

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

 

2.1.                             “Award Period” means the 2008 calendar year.

 

2.2.                             “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

 

2.3.                             “EBITDA” means earnings before interest, taxes,
and non-cash items such as depreciation, depletion, and amortization, adjusted
for non-cash long-term compensation.

 

2.4.                             “Safety” means the recordable incident rate for
Boise, including international operations.

 

3.                                       Your target award percentage is 100% of
your Base Salary.

 

4.                                       The Performance Goals applicable to
your Award are corporate EBITDA, Safety, and discrete performance objectives as
may be determined as part of your work plan outlined by the Compensation
Committee.  All Performance Goal calculations, including Base Salary, corporate
EBITDA, Safety, and any other performance objectives, shall be made by Boise, in
its sole discretion.  Your Award will be determined as follows:

 

4.1.                             Corporate EBITDA.  Target corporate EBITDA has
been established.  Boise will determine actual corporate EBITDA and, using the
attached payout chart, a payout multiple will be identified.  Your Base Salary
will be multiplied by your target award percentage, and the resulting number
will be multiplied by the identified corporate EBITDA payout multiple to reach
the amount of the Award.

 

4.2.                             Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.3.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the amount
of the target award amount calculated pursuant to Section 4.1 will be reduced by
10%.  If the actual recordable incident rate is less than or equal to target, no
reduction for

 

--------------------------------------------------------------------------------


 

Safety will apply.

 

4.3.                             Additional Adjustments.  The Compensation
Committee may recommend increasing or decreasing your target award amount by up
to 50% based on your performance relative to the work plan outlined with the
Committee.  Notwithstanding your Performance Goals, Boise and/or the Committee
reserve the right to adjust or eliminate the target award amount, at any time
until paid, in their sole and absolute discretion, whether or not your
Performance Goals have been met.  Such adjustment or elimination shall be based
upon such factors as Boise or the Committee deems relevant to its determination.

 

4.4.                             General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2 times your target award percentage.

 

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2009.

 

6.                                       If you terminate employment before
December 31, 2008, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2008, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

 

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

 

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

 

[Graphics]

 

2

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Corporate

Executive Vice President and Chief Financial Officer

 

This Annual Incentive Award Notification (“Notification”) is granted on
March 31, 2008, by Boise Cascade, L.L.C. (“Boise”) to Tom Carlile (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

 

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below. All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

 

2.1.                             “Award Period” means the 2008 calendar year.

 

2.2.                             “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

 

2.3.                             “EBITDA” means earnings before interest, taxes,
and non-cash items such as depreciation, depletion, and amortization, adjusted
for non-cash long-term compensation.

 

2.4.                             “Safety” means the recordable incident rate for
Boise, including international operations.

 

3.                                       Your target award percentage is 65% of
your Base Salary.

 

4.                                       The Performance Goals applicable to
your Award are corporate EBITDA, Safety, and discrete performance objectives as
may be determined as part of your work plan outlined by your supervisor.  All
Performance Goal calculations, including Base Salary, corporate EBITDA, Safety,
and any other performance objectives, shall be made by Boise, in its sole
discretion.  Your Award will be determined as follows:

 

4.1.                             Corporate EBITDA.  Target corporate EBITDA has
been established.  Boise will determine actual corporate EBITDA and, using the
attached payout chart, a payout multiple will be identified.  Your Base Salary
will be multiplied by your target award percentage, and the resulting number
will be multiplied by the identified corporate EBITDA payout multiple to reach
the amount of the Award.

 

4.2.                             Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.3.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the amount
of the target award amount calculated pursuant to Section 4.1 will be reduced by
10%.  If the actual recordable incident rate is less than or equal to target, no
reduction for

 

3

--------------------------------------------------------------------------------


 

Safety will apply.

 

4.3.                             Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

 

4.4.                             General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2 times your target award percentage.

 

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2009.

 

6.                                       If you terminate employment before
December 31, 2008, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2008, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

 

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

 

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

 

[Graphics]

 

4

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Building Materials Distribution

President

 

This Annual Incentive Award Notification (“Notification”) is granted on
March 31, 2008, by Boise Cascade, L.L.C. (“Boise”) to Stanley Bell (“Awardee” or
“you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

 

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

 

2.1.                             “Award Period” means the 2008 calendar year.

 

2.2.                             “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

 

2.3.                             “Corporate EBITDA” means earnings before
interest, taxes, and non-cash items such as depreciation, depletion, and
amortization, adjusted for non-cash long-term compensation.

 

2.4.                             “Division EBITDA” means earnings before
interest, taxes, and non-cash items such as depreciation, depletion, and
amortization, adjusted for non-cash long-term compensation.

 

2.5.                             “PRONWC” means Pre-tax Return on Net Working
Capital, which is calculated as Net Income divided by Average Net Working
Capital.  For purposes of calculating PRONWC:

 

2.5.1.                    “Net Income” means net operating income (loss) for the
division, as shown on the division’s income statement.

 

2.5.2.                    “Average Net Working Capital” means a 13 month average
of net working capital for the division.  The 13 months used are the 12 months
during the Award Period, plus the month of December 2007.

 

2.6.                              “Safety” means the recordable incident rate
for Boise, including international operations.

 

3.                                       Your target award percentage is 55% of
your Base Salary.

 

4.                                       The Performance Goals applicable to
your Award are Corporate EBITDA, Division EBITDA, PRONWC, Safety, and discrete
performance objectives as may be determined as part of your work plan outlined
by your supervisor.  All Performance Goal calculations, including Base Salary,
Corporate EBITDA, Division EBITDA, PRONWC, Safety, and any other performance
objectives,

 

5

--------------------------------------------------------------------------------


 

shall be made by Boise, in its sole discretion.  Your Award will be determined
as follows:

 

4.1.                             Corporate EBITDA.  25% of your Award will be
based on Corporate EBITDA.  Target Corporate EBITDA has been established.  Boise
will determine actual Corporate EBITDA and, using the attached payout chart, a
payout multiple will be identified.  To calculate the Corporate EBITDA portion
of the payout, your Base Salary will be multiplied by your target award
percentage; that result will then be multiplied by the identified Corporate
EBITDA payout multiple; and that result will be multiplied by 25%.

 

4.2.                             Division EBITDA.  37.5% of your Award will be
based on Division EBITDA.  Target EBITDA for Building Materials Distribution has
been established.  Boise will determine actual Division EBITDA and, using the
attached payout chart, a payout multiple will be identified.  To calculate the
Division EBITDA portion of the payout, your Base Salary will be multiplied by
your target award percentage; that result will then be multiplied by the
identified Division EBITDA payout multiple; and that result will be multiplied
by 37.5%.

 

4.3.                             PRONWC.  37.5% of your Award will be based on
Building Materials Distribution PRONWC.  Target PRONWC for Building Materials
Distribution has been established.  Boise will determine actual PRONWC and,
using the attached payout chart, a payout multiple will be identified.  To
calculate the PRONWC portion of the payout, your Base Salary will be multiplied
by your target award percentage; that result will then be multiplied by the
identified PRONWC payout multiple; and that result will be multiplied by 37.5%.

 

4.4.                             Safety Adjustment.  Your target award amount
may be adjusted based on Safety results, as follows.  The target recordable
incident rate is 2.3.  Boise will determine the actual recordable incident
rate.  If the actual recordable incident rate is greater than target, the
aggregate amount of the target award amount calculated pursuant to Sections 4.1,
4.2, and 4.3 will be reduced by 10%.  If the actual recordable incident rate is
less than or equal to target, no reduction for Safety will apply.

 

4.5.                             Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

 

4.6.                             General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2 times your target award percentage for
Corporate and Division EBITDA and at 2.25 times your target award percentage for
PRONWC.

 

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2009.

 

6.                                       If you terminate employment before
December 31, 2008, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2008, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined

 

6

--------------------------------------------------------------------------------


 

by Boise in its sole and absolute discretion.

 

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

 

8.                                       You shall have no power or right to
transfer, assign, anticipate, pledge, hypothecate, or otherwise encumber all or
any part of any amount which may be paid to you under this Notification and the
Plan.

 

[Graphics]

 

7

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

Annual Incentive Award Notification

Wood Products

President

 

This Annual Incentive Award Notification (“Notification”) is granted on
March 31, 2008, by Boise Cascade, L.L.C. (“Boise”) to Thomas Lovlien (“Awardee”
or “you”) pursuant to the Boise Incentive and Performance Plan (the “Plan”) and
pursuant to the following terms:

 

1.                                       Any payment (“Award”) made under this
Notification and the Plan is subject to all the terms and conditions of the
Plan.  An Award is not earned until paid.

 

2.                                       For purposes of this Award, the
following terms shall have the meanings stated below.  All capitalized terms not
defined in this Notification shall have the meaning stated in the Plan.

 

2.1.                             “Award Period” means the 2008 calendar year.

 

2.2.                             “Base Salary” means your annual pay rate in
effect at the end of the Award Period, without taking into account (a) any
amounts deferred pursuant to an election under any 401(k) plan, pre-tax premium
plan, deferred compensation plan, or flexible spending account sponsored by
Boise during the Award Period, (b) any incentive compensation, employee benefit,
or other cash benefit paid or provided under any retention, incentive, bonus or
employee benefit plan sponsored by Boise, and (c) any excellence award, gains
upon stock option exercises, restricted stock grants or vesting, moving or
travel expense reimbursement, imputed income, or tax gross-ups, without regard
to whether the payment or gain is taxable income to you.

 

2.3.                             “EBITDA” means earnings before interest, taxes,
and non-cash items such as depreciation, depletion, and amortization, adjusted
for non-cash long-term compensation.

 

2.4.                             “Safety” means the recordable incident rate. 
Safety may be measured on a company-wide basis (including international
operations) or for the Wood Products division.

 

3.                                       Your target award percentage is 55% of
your Base Salary.

 

4.                                       The Performance Goals applicable to
your Award are corporate EBITDA, Wood Products EBITDA, company-wide Safety, Wood
Products Safety, and discrete performance objectives as may be determined as
part of your work plan outlined by your supervisor.  All Performance Goal
calculations, including Base Salary, corporate EBITDA, Wood Products EBITDA,
company-wide Safety, Wood Products Safety, and any other performance objectives,
shall be made by Boise, in its sole discretion.  Your Award will be determined
as follows:

 

4.1.                             Corporate EBITDA.  25% of your Award will be
based on corporate EBITDA.  Target corporate EBITDA has been established.  Boise
will determine actual corporate EBITDA and, using the attached payout chart, a
payout multiple will be identified.  To calculate the corporate EBITDA portion
of the payout, your Base Salary will be multiplied by your target award
percentage; that result will then be multiplied by the identified corporate
EBITDA payout multiple; and that result will be multiplied by 25%.

 

4.1.1.                    Safety Adjustment for Corporate EBITDA.  The corporate
EBITDA portion of your target award amount may be adjusted based on company-wide
Safety results, as follows.  The target recordable incident rate is 2.3.  Boise
will determine the

 

8

--------------------------------------------------------------------------------


 

actual recordable incident rate.  If the actual recordable incident rate is
greater than target, the amount of the target award amount calculated pursuant
to Section 4.1 will be reduced by 10%.  If the actual recordable incident rate
is less than or equal to target, no reduction for Safety will apply.

 

4.2.                             Wood Products EBITDA.  75% of your Award will
be based on Wood Products EBITDA.  Target Wood Products EBITDA has been
established.  Boise will determine actual Wood Products EBITDA and, using the
attached payout chart, a payout multiple will be identified.  To calculate the
Wood Products EBITDA portion of the payout, your Base Salary will be multiplied
by your target award percentage; that result will then be multiplied by the
identified Wood Products EBITDA payout multiple; and that result will be
multiplied by 75%.

 

4.2.1.                    Safety Adjustment for Wood Products EBITDA.  The Wood
Products EBITDA portion of your target award amount may be adjusted based on
Wood Products Safety results, as follows.  The target recordable incident rate
is 2.25.  Boise will determine the actual recordable incident rate.  If the
actual recordable incident rate is greater than target, the amount of the target
award amount calculated pursuant to Section 4.2 will be reduced by 10%.  If the
actual recordable incident rate is less than or equal to target, no reduction
for Safety will apply.

 

4.3.                             Additional Adjustments.  Your supervisor may
recommend increasing or decreasing your target award amount by up to 50% based
on your performance relative to the work plan outlined with your supervisor. 
Notwithstanding your Performance Goals and any supervisor recommendation, Boise
and/or the Committee reserve the right to adjust or eliminate the target award
amount, at any time until paid, in their sole and absolute discretion, whether
or not your Performance Goals have been met.  Such adjustment or elimination
shall be based upon such factors as Boise or the Committee deems relevant to its
determination.

 

4.4.                             General Terms.  Payout multiples between
numbers indicated on the chart will be calculated using straight-line
interpolation.  Your Award is capped at 2 times your target award percentage.

 

5.                                       This Award, if any, will be paid in
cash or other method of delivering comparable value no later than March 15,
2009.

 

6.                                       If you terminate employment before
December 31, 2008, the determination of your Award, if any, will be treated in
accordance with the Plan and in such manner as determined by the Committee.  If
you terminate employment after December 31, 2008, and before an Award is paid,
other than as described in Section 7(a) of the Plan, whether voluntarily or
involuntarily, with or without cause, you may or may not be eligible to receive
an Award for the Award Period, as determined by Boise in its sole and absolute
discretion.

 

7.                                       If any provision of this Notification
or the Plan is held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Notification and Plan,
and they shall be construed and enforced as if the illegal or invalid provision
were not included.

 

You shall have no power or right to transfer, assign, anticipate, pledge,
hypothecate, or otherwise encumber all or any part of any amount which may be
paid to you under this Notification and the Plan.

 

[Graphics]

 

9

--------------------------------------------------------------------------------